DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable Aoyama (US 2017/0062528) in view of Cao (US 2019/0302551).
Regarding claim 1, Aoyama discloses display device comprising:
a source electrode (74b, fig. 2A) disposed on a substrate (21, fig. 2A); 
a drain electrode (74a, fig. 2A) disposed on the substrate; 
an insulating layer (81, fig. 2) disposed on the source electrode and the drain electrode, the insulating layer including an opening (see opening in insulation layer 81 for electrode 23 in fig. 2) overlapping the drain electrode (para. 81); and 
a first electrode (23, fig. 2) disposed on the insulating layer and electrically contacting the drain electrode in the opening of the insulating layer (para. 81).
Aoyama fails to disclose a range of angles for first opening.
Cao discloses wherein an angle between a side surface of the opening of the insulating layer (21 in fig. 3 and fig. 5) and a plane parallel to the substrate (e.g. horizontal line) is in a range of about 70 degrees to about 85 degrees (para. 24, 31; wherein the declination angles of through hole 30 range from 30 to 80 degrees).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Cao in the device of Aoyama. The motivation for doing so would have been to provide the ability set the declination angles of through holes between 30 to 80 degrees (Cao; para. 31, 5, 9) to improve product quality. 
Regarding claim 2, Aoyama discloses wherein the source electrode includes a first source electrode (744b in fig. 22A) and a second source electrode (742 in fig. 22A) electrically connected to each other, 
the drain electrode includes a first drain electrode (744a in fig. 22A) and a second drain electrode (742 in fig. 22A) electrically connected to each other, and 
the display device further comprises an intermediate layer (728, fig. 22A1) disposed between the first source electrode and the second source electrode and between the first drain electrode and the second drain electrode.  
Regarding claim 3, Aoyama discloses wherein the insulating layer includes a siloxane or a polyimide (para. 298, 202).  
Regarding claim 4, Aoyama discloses further comprising: 
a partition wall (82, fig. 2A) disposed on the first electrode and including a black material (para. 111, 93, 328); 
a second electrode (25, fig. 2A) overlapping the first electrode; 
an emission layer (24, fig. 2A) disposed between the first electrode and the second electrode; 
an encapsulation layer (39, fig. 1B) disposed on the second electrode; and 
a sensing layer (see layers 163-164 in fig. 14) disposed on the encapsulation layer.  
Regarding claim 6, Aoyama further comprising: a spacer (11, fig. 14) disposed on the partition wall (216, fig. 14) and including a black material (para. 92, 328).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Cao in further view of Heo (US 2018/0181240)
Regarding claim 5, Aoyama further discloses further comprising: a plurality of color filters (131, fig. 14); and 
a light blocking member (132, fig. 14) disposed between the plurality of color filters, 
wherein the light blocking member and the partition wall overlap each other (see fig. 14). 
Aoyama fails to disclose wherein the color filters are above the sensing layer.
Heo discloses color filters disposed on the sensing layer (see fig. 3 and para. 66, 115).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Heo in the device of Aoyama. The motivation for doing so would have been to provide the ability to have the color filter layers above the sensing layers (Heo; para. 66, 115; so that alignment is not needed in bonding the substrates and a separate adhesive layer is not need, lower production costs).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Cao in further view of Ahn (US 2016/0013260).
Regarding claim 7, Aoyama discloses further comprising a spacer (11, fig. 14) disposed on the partition wall (216, fig. 114), wherein the partition wall and the spacer are integral with each other (para. 111), and the partition wall, the spacer include a black material (para. 111, 92, 368).
Aoyama fails to disclose wherein the insulating layer includes black material.
Ahn discloses wherein insulating layer includes a black material (para. 38).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Ahn in the device of Aoyama. The motivation for doing so would have been to provide the ability to further define the transparent regions of the display (Ahn; para. 38, creating a better picture).

Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the art found either singularly or in combination discloses “a second insulating layer overlapping an upper surface of the first insulating layer and a side surface of the first opening, the second insulating layer including a second opening overlapping the drain electrode” in combination with the remaining claim language of independent claim 8. 
Coa discloses having multiple insulation layers between the pixel electrode and the drain electrode, but fails to disclose wherein the second insulation layer overlaps the side surface of the first opening of the first insulation layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628